Citation Nr: 1444700	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1950 to May 1953.  He died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In January 2011, the appellant requested a hearing before a Veterans Law Judge at the Board in Washington, D.C.  Later, however, in January 2013, she withdrew her hearing request.

In February 2014, the Board remanded this matter to provide Hupp v Nicholson, 21 Vet App 342, 352-53 (2007) compliant notice, and to order additional development.  A review of the VBMS file does not show a copy of the Hupp-compliant letter that was noted to have been sent.  However, it appears that this development was completed as a VCAA letter is referenced in the supplemental statement of the case (SSOC).  Additionally, the appellant submitted a signed statement in August 2014, in response to the letter, indicating that she had no additional evidence to submit.  Moreover, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Here, even if no letter was sent, the fact remains that the Board remand contained the essential information required by Hupp such as providing the appellant with a list of the Veteran's service connected disabilities, and it is clear that the appellant was aware of the disabilities as she based her cogent arguments on them.  For these reasons, the Board concludes that there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in January 2008 as a result of metastasizing renal cell carcinoma.

2.  At the time of the Veteran's death, service connection was in effect for disequilibrium, residuals of shell fragment wounds to the back, right thigh, neck and
legs, and residuals of frostbite to the feet.  The Veteran was also in receipt of a total disability evaluation on the basis of individual unemployability 

3.  The evidence does not establish that the Veteran's death was in any way the result of his military service. 


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in January 2008.  His death certificate noted that the immediate cause of his death was cancer of the lung, spine and kidney, due to, or as a consequence of, diabetes.  

At the time of his death, the Veteran was service connected for disequilibrium, for residuals of shell fragment wound to the back, for residuals of right foot frostbite, for residuals of left foot frostbite, for residuals of shell fragment wounds to the right thigh, for a shell fragment scar on the neck, and for residuals of shell fragment wounds to the right and left legs.  His combined service connected disability rating was 40 percent from May 3, 1953 and 70 percent from April 11, 2005.  He was also in receipt of a total disability rating due to individual unemployability, effective April 11, 2005.

The Veteran was not service connected for cancer and he was not service connected for diabetes mellitus (having been previously denied service connection for diabetes mellitus).

Initially, the Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service, including his service during the Korean War for which he was award the Combat Infantry Badge and a Purple Heart.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In November 2010, the appellant asserted that she believed that the Veteran's service connected disabilities were related to the kidney cancer that caused his death.  She wrote that the Veteran was shot two different times in Korea and also contracted frostbite.  She also noted that he was diabetic and had kidney cancer, which the Veteran reportedly always attributed to the fact that he was shot on the right side and in his back.  He believed that it was possible that some of the shrapnel remained imbedded in his back.  She also noted that he had been wounded in Japan in the back of his head which had caused dizziness.

In her substantive appeal, the appellant again asserted their belief that the Veteran's gunshot wounds from service had led to his cancer.

The Board has closely considered the appellant's contentions.  Unfortunately, while she, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the conclusion that the Veteran's cancer was not the result of his military service, she is not considered competent (meaning medically qualified) to address the etiology of the Veteran's cancer.  Likewise, while the Veteran may have believed there was a causal relationship between his renal cell carcinoma and his shell fragment wound, he also lacked the medical expertise and training to make such a connection.  As such, these opinions are insufficient to provide the requisite nexus between the Veteran's renal cell carcinoma and his military service. 

In April 2008, the appellant contacted the Veteran's oncologist at VA to request a letter stating that the Veteran's death was related to his service connected disabilities.  The oncologist noted that the Veteran had experienced multiple strokes prior to his death, from active renal cell carcinoma, but she was unable to determine that his death was related to his service connected disability.  This opinion is highly relevant in that it is clear that the oncologist was familiar with the Veteran's medical history, including his service connected disabilities, as she noted his past medical history on several occasions, such as in October 2007.

VA also obtained a medical opinion of record to address the cause of the Veteran's death.  In December 2012, a VA examiner reviewed the claims file, making specific note of the Veteran's service connected disabilities.  He noted that the Veteran had been diagnosed with renal cell carcinoma of the kidney in February 2006.  The examiner explained that renal cell carcinoma was the most common cause of cancer of kidney, and noted that the predominant risk factors for such a condition were family history, cigarette smoking, obesity, hypertension, occupational exposure to cadmium, and prior hysterectomy.  The examiner explained that shell fragment wounds to the cervical region and head injury to base of skull and the back are not listed as etiological factors.  As such, the examiner opined that it was less likely than not that the Veteran's cause of death was proximately due to or aggravated by his shell fragment wounds to cervical region and head injury to base of skull and the back.

Here, there is little argument that the primary cause of the Veteran's death, renal cell carcinoma, which subsequently metastasized to other organs, was not directly related to service.  The condition was diagnosed many years after service, and has not been related to the Veteran's service by any medical professional.  In fact, no medical professional has even suggested such a link, and the Veteran's oncologist was unwilling to provide such an opinion when asked.  As such, the evidence is against a finding that the cause of the Veteran's death was the result of his military service.

Service connection may also be granted if a service connected disability was a contributory cause of death.  38 C.F.R. § 3.312(c)(3).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting
vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Here, a review of the Veteran's service connected disabilities does not show that any of the conditions impacted a vital organ.  As such, VA regulations hold that in most cases the service connected disabilities are not held to have contributed to death.  Having reviewed the evidence of record, the Board does not believe this case is exceptional.

VA regulations do acknowledge that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  The regulation cautions that it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  This does not appear to be the case here as the Veteran's service connected disabilities did not impact a vital organ.

The Board has closely reviewed the medical evidence and is sympathetic to the appellant's claim, but the fact remains that the medical evidence of record is squarely against a finding that the Veteran's service connected disabilities were either a direct or contributory cause (as defined by VA regulation) of his death.  For this reason, the criteria for service connection have not been met and the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed in the introduction, this case was remanded to ensure that the appellant was provided with the required notice.  While a specific letter was not placed in the claims file, it would appear that the Board remand instructions were accomplished, as a letter was referenced in the SSOC, and the appellant has written that she had submitted all the evidence in her possession.  Moreover, neither she, nor her representative, has either alleged, or demonstrated, any prejudice as a result of any notice failure.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Here, it is clear that the appellant is aware of the disabilities for which the Veteran was service connected, as she based her arguments on them.  The disabilities were also specifically identified in the Board remand.  As such, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, service treatment records, private treatment records, and VA treatment records were all obtained.  Additionally, the appellant was offered the opportunity to testify at a Board hearing, but she declined.

Several medical opinions were also obtained, which the Board finds to be adequate for rating purposes, as the medical professionals were clearly familiar with the Veteran's service connected disabilities and with the cause of his death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


